Wealth Management Code of Ethics AssetMark Investment Services Inc. and Genworth Financial Asset Management are in the process of integrating their businesses to form Genworth Financial Wealth Management.The name Genworth Financial Wealth Management will not be in full use until June 2008, however, the companies have already integrated their respective codes of ethics using the new name.This Wealth Management Code of Ethics (“Code”) is being rolled out prior to the full integration of the companies and each employee will be covered under this new Code.Consequently, all references to the name ‘Genworth Financial Wealth Management’ in this Code shall mean AssetMark Investment Services Inc. and Genworth Financial Asset Management during this interim period. WEALTH MANAGEMENT CODE OF ETHICS OF GENWORTH FINANCIAL WEALTH MANAGEMENT ALL MUTUAL FUND FAMILIES LISTED IN EXHIBIT A GENWORTH FINANCIAL TRUST COMPANY CAPITAL BROKERAGE CORPORATION Part I. Policy on Personal Investing I. Introduction The mutual fund families listed on Exhibit A (collectively, the “Trusts”) are investment companies registered under the Investment Company Act of 1940, as amended (“1940 Act”).Genworth Financial Wealth Management (“GFWM” or the “Adviser”) is a registered investment adviser registered under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), and provides investment advisory services to various client accounts, including the Trusts.Capital Brokerage Corporation (“CBC”) acts as the underwriter/distributor of mutual fund shares within the Trusts.Genworth Financial Trust Company (“GFTC”) provides its custodial services exclusively to GFWM clients. This Wealth Management Code of Ethics (the “Code”) applies to GFWM, GFTC, the directors and officers of CBC (together, the “Genworth Companies) and the Trusts and is divided into four parts.Part I contains the Policy on Personal Investing; Part II contains the Policy Prohibiting Insider Trading; Part III contains the Gift and Entertainment Policy; and Part IV contains the Ombudsperson Procedures. The Code covers all employees of the Genworth Companies, theTrusts, and directors and officers of CBC.The Code includes standards of business conduct with which the Genworth Companies’ employees are required to comply, and reflects the Genworth Companies’ fiduciary duties to the Trusts and Genworth Companies’ clients. The Code requires compliance with applicable U.S. federal securities laws and incorporates procedures to implement such compliance.The responsibility for maintenance and enforcement of the Code lies substantially with the Chief Compliance Officer (as defined in Section III below) of the Genworth Companies and the Trusts.Any violations of the Code must be reported promptly to the Chief Compliance Officer. This Code is not intended to address other standards of ethical conduct which may be addressed by Codes of Ethics of organizations comprised of professionals in a field, such as Chartered Financial Analysts.Where necessary, officers, directors, Access Persons (as defined in Section III below) and Supervised Persons (as defined in Section III below) covered by this Code should consider requirements of such other guidelines in addition to the requirements of this Code.Each Supervised Person is bound by the policies and core requirements of Integrity First, Genworth Financial’s corporate code of ethics.Integrity First defines the core ethical principles for employees of Genworth Financial, including, adherence to all applicable laws and regulations, honesty and fairness in all internal and external business relationships and avoidance of all conflicts of interest in work and personal affairs.Integrity First is herein incorporated by reference. 1 To the extent that this Code imposes obligations on officers, directors, Access Persons and Supervised Persons of the Genworth Companies and the Trusts in addition to those required by Rule 17j-1 under the 1940 Act and Rule 204A-1 under the Advisers Act, it does so to promote best practices.In doing so, the Genworth Companies and the Trustees of the Trusts recognize that a failure to comply with any non-mandatory sections herein should not be construed as a violation of Rule 17j-1 or Rule 204A-1. II. Sanctions In response to a violation of any part of this Code, the Genworth Companies or the Boards of Trustees of the Trusts may impose such sanctions as they deem appropriate under the circumstances, including, but not limited to, a letter of caution or warning, suspension of personal trading rights, suspension of employment (with or without compensation), civil referral to the Securities and Exchange Commission, criminal referral or termination of employment.Violators may be required to give up any profit or other benefit realized from any transaction in violation of this Code. III. Definitions This section defines the terms used throughout the first three parts of the Code.The terms defined in this section do not apply to the Ombudsperson Procedures (Part IV).All defined terms will be presented in bold and should be referenced back to this section. ● Access Person.As used in the Code, the term “Access Person” shall mean any Trustee, director or officer (or other person occupying a similar status or performing similar functions) of the Genworth Companies or the Trusts.It also includes any employee of the Genworth Companies or the Trusts and any other person who provides investment advice on behalf of the Genworth Companies and is subject to the supervision of, and is under common control with, the Genworth Companies.A consultant or contingent worker is considered an Access Person unless exempted by the Chief Compliance Officer.Directors and officers of CBC who are covered by the Code solely by virtue of their role at CBC are generally not considered Access Persons, provided they do not have access to information concerning the purchase or sale of Reportable Securities (as defined below) and are therefore exempt from the Access Persons reporting requirements of this Code. As well, independent or non-employee directors of GFTC are not considered Access Persons under the Code. Should any such individual obtain access to such information, the Chief Compliance Officer will inform such individual of the change in his or her access status and reporting requirements.In addition, if an individual obtains information that may affect his or her access status, he or she is encouraged to make the Chief Compliance Officer aware of this potential change.TheChief Compliance Officer will maintain a list of all Access Persons. 2 ● An Access Person is further defined as: ■ Level 1 Access Person.An employee who may be in a position, through their daily activities, to receive advance notice of trades placed in Managed Accounts or Reportable Funds is considered a Level 1 Access Person.All employees in the Portfolio Services Group, Investment Strategies Group, Investment Management Group, Compliance Group, certain GFTC employees as determined by the Chief Compliance Officer, and members of the executive management team of GFWM are Level 1 Access Persons. ■ Level 2 Access Person.All other employees not included in the aforementioned groups. ● Automatic Investment Plan.The term “Automatic Investment Plan” means a program in which regular periodic purchases (or withdrawals) are made automatically in (or from) investment accounts in accordance with a predetermined schedule and allocation, such as a 529 plan.An Automatic Investment Plan includes a dividend reinvestment plan. ● Beneficial Ownership.A person is normally regarded as the beneficial owner of securities held in the name of his or her spouse, relatives or minor children living in the same household.The concept of “Beneficial Ownership” also includes the accounts of another person if, by reason of any contract, understanding, relationship, agreement or other arrangement, an Access Person obtains benefits therefrom that are substantially equivalent to those of ownership. ● Chief Compliance Officer.The Chief Compliance Officer (“CCO”) is an officer of the Genworth Companies who is specifically designated by the Genworth Companies or an officer of the Trusts who is specifically designated by the Boards of Trustees of the Trusts to perform functions pursuant to this Code. ● Independent Trustee.As used in the Code, the term “Independent Trustee” shall mean any Trustee of the Trusts who is not an “interested person” of the Trust, as defined in section 2(a)(19) of the 1940 Act. ● Federal Securities Laws.As used in the Code, the term “Federal Securities Laws” means the Securities Act of 1933, as amended (the “1933 Act”); the Securities Exchange Act of 1934, as amended (the “1934 Act”); the Sarbanes-Oxley Act of 2002, as amended; the 1940 Act; the Advisers Act; Title V of the Gramm-Leach-Bliley Act, as amended; any rules adopted by the U.S.Securities and Exchange Commission (the “SEC”) under any of these statutes; the Bank Secrecy Act as it applies to investment companies and investment advisers; and any rules adopted thereunder by the SEC or the Department of the Treasury. 3 ● Initial Public Offering.The term “Initial Public Offering” means an offering of securities registered under 1933 Act, the issuer of which, immediately before the registration, was not subject to the reporting requirements of sections 13 or 15(d) of the 1934 Act. ● Limited Offering.The term “Limited Offering” means an offering that is exempt from registration under the 1933 Act pursuant to section 4(2) or section 4(6) or pursuant to Rule 504, Rule 505 or Rule 506, thereunder.Limited Offerings may commonly be referred to as private placements. ● Managed Account.As used in the Code, the term “Managed Account” means any client account (other than a Reportable Fund)managed by the Investment Management Group or any outside investment adviser that GFWM employs to manage client accounts on its behalf. ● Reportable Fund.As used in this Code, a “Reportable Fund” means any of theTrusts listed in Exhibit A ● Reportable Security.As used in the Code, the term “Reportable Security” shall have the same meaning as the definition of “security” as set forth in section 2(a)(36) of the 1940 Act, which includes the following:any note; stock; security future; bond; debenture; evidence of indebtedness; certificate of interest or participation in any profit-sharing agreement; collateral-trust certificate; preorganization certificate or subscription; transferable share; investment contract; voting-trust certificate; certificate of deposit for a security; fractional undivided interest in oil, gas or other mineral rights; any put, call, straddle, option or privilege on any security (including a certificate of deposit) or on any group or index of securities (including any interest therein or based on the value thereof).In addition, shares of exchange-traded funds (“ETFs”) and closed-end funds are Reportable Securities. However, the term “Reportable
